Appeal, insofar as taken from the Appellate Division order *620denying appellant’s motion to vacate his interim suspension, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution; appeal, insofar as taken from the final Appellate Division disciplinary order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601).